 

Via hand delivery

 

March 30, 2012

 

Michael R. Cox

5521 Turkey Foot Road.

Zionsville, IN 46077

 

Re:   Severance Agreement and Release of All Claims

 

Dear Mike:

 

Effective September 30, 2011, you entered into Amendment No. 2 to Employment
Agreement with BASi, which amended your previous Employment Agreement entered
into on November 6, 2007 and amended on April 15, 2010, in certain respects. The
September 30th Amendment added a new Section 4.4 to your Employment Agreement
providing for twelve (12) months' salary to be paid following the expiration of
that Agreement, if certain conditions were met. One of those conditions
established by Section 4.4 was that you would be required to "enter into a
severance agreement and release with the Company on terms that are acceptable to
the Company."

 

BASi subsequently sent you a Notice to Extend Employment Agreement dated
December 29, 2011, which notified you that the term of your Employment Agreement
was being extended by an additional three months, to March 31, 2012.

 

This letter will constitute the Severance Agreement and Release referred to in
Section 4.4. It will also confirm the expiration of your Employment Agreement
and end of your employment on March 31, 2012.

 

Even if you do not sign this Agreement, BASi will pay you the compensation that
you have earned through March 31, 2012 on the March 30, 2012 paycheck. Even if
you do not sign this Agreement, you will receive payment on Friday, March 30,
2012 via a direct deposit to your bank account in the gross amount of Six
Thousand Eight Hundred Seventy Five Dollars and 00/100 ($6,875.00), less
deductions required by law, for days worked 03/16/12 through 03/31/12. You will
receive payment in the amount of Thirty Four Thousand Two Hundred Seventy and 56
Dollars ($34,270.56) on Friday, March 30, 2012, for 332 hours of accrued
vacation. Unless you notify BASi of a different bank account, this amount will
be deposited in the bank account that you have previously designated for direct
deposit. Similarly, even if you do not sign this Agreement, you will be offered
benefits to which you are entitled under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).

 

A.Terms.

 

1.Definitions. The terms “you” and “your” and “Employee’s last names” mean
Michael R. Cox, and anyone who has or obtains any legal right or claims through
him. “BASi” and “Company” mean Bioanalytical Systems, Inc. and include its

 



 

 

 Page 2

 

past and present officers, directors, employees, agents, related corporations
and entities , affiliates, principals, insurers, shareholders, attorneys,
trustees, subsidiaries, predecessors, successors and assigns, any and all
employee benefit plans (and any fiduciary of such plans) sponsored by BASi.
“Agreement” means

this letter agreement which contains the terms of the severance package and
which includes a release of all claims arising out of Cox’s employment
relationship with BASi and the termination of the employment relationship.
“Termination of Your Employment” means Cox. “The Parties” means Cox and BASi.

 

2.No Admission of Liability. This Agreement shall not in any way be construed as
an admission by BASi that it has acted wrongfully with respect to you or any
other person, or that you have any rights whatsoever against BASi.

 

 



3.Claims released by Cox. By signing this Agreement, Cox unconditionally and
fully releases and forever discharges BASi from:



 

a.Any and all possible claims, known or unknown, arising out of or from his
employment with BASi under any and all possible legal, equitable, tort, contract
or statutory theories, including but not limited to any claims for constructive
or wrongful discharge or breach of contract, except for any claims relating to
accrued and vested rights under a retirement plan;

 

b.Any and all claims arising on or before the date Cox signs this Agreement,
including but not limited to any charges, claims, demands or actions under Title
VII of the Civil Rights Act of 1964 and the Equal Pay Act, 42 U.S.C. § 2000e et
seq., Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Indiana Civil
Rights Law, the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et
seq., the United States Constitution, the Indiana Constitution, any and all
amendments to said statutes, and any other federal, state or local statute or
law, ordinance or regulation, dealing in any way with employment or
employment-related benefits and all claims for costs and attorneys’ fees; and

 

c.All claims Cox may have against BASi arising out of Cox’s employment and/or
termination of employment with BASi.

 



d.Cox agrees and understands that any claims he may have under the
aforementioned laws, statutes or any other federal, state or local law,
ordinance, rule or regulation are effectively waived by this Agreement. Cox
understands that the signing of this Agreement prevents him from making any
further claims against BASi in connection with his employment and the
termination of his employment with BASi. Cox agrees to (a) give up, release and
waive all claims against BASi; and (b) not to bring any lawsuits against BASi
relating to the claims he has given up, released and waived, nor will he allow
any suit to be brought on his behalf.

 



 

 

 Page 3

 

 

4.Waiver of Re-employment. Cox waives any right or claim of reinstatement to
employment with BASi and agrees not to seek further employment with BASi. If Cox
does seek employment with BASi, BASi is under no obligation to consider him for
employment.

 

5.Payments and Benefits to be Provided to Cox. In exchange for and in
consideration of Cox’s agreement to release all claims against BASi as described
in paragraph 3 and in consideration of the other promises contained in this
Agreement, BASi agrees as follows:

 

a.BASi agrees to pay you a severance benefit of an amount equal to Twelve Months
Salary for a gross amount of One Hundred Sixty Five Thousand and 00/100 Dollars
($165,000), less deductions required by law, payable in Twenty Four equal
payments to be direct deposited to a bank designated by you. Unless you notify
BASi’s payroll department of a different bank account, this amount will be
deposited in the bank account that you have previously designated for direct
deposit;

 

b.You will remain a participant in the BASi Company sponsored medical plan for
Twelve months (12) following the Termination of Your Employment, i.e., through
03/31/13. You will be responsible for the employee portion of the premium; and

 

c.After 03/31/13, you will have the option of continuing to participate in
BASi’s medical insurance plan under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA).

  

6.Acknowledgement. Cox acknowledges that he is not entitled to any of the
payments and benefits listed in paragraph number 5 of this Agreement unless he
signs this Agreement.

 



7.Non-Disparagement. In consideration of the promises made in this Agreement,
Cox and BASi agree that he shall not make any false, negative or disparaging
remarks or comments to any person and/or entity about the other party to this
Agreement, nor shall Cox or BASi make any statement that may subject the other
party to potential embarrassment, humiliation or any other negative consequence.
In addition, Cox agrees that he shall not make any public statement, including
but not limited to, the media or to BASi employees, regarding the termination of
his employment with BASi.

 

 

 



Page 4

 

 

8.Confidentiality. The Parties agree that an essential condition and material
term of this Agreement shall be that the terms of this Agreement and all
negotiations, discussions, correspondence and other related matters that
preceded it shall be maintained confidential. Cox agrees that neither he nor his
representatives shall in any way publish, reveal, disclose, or cause to be
published, revealed, or disclosed, any terms, information, or details of this
Agreement, or the negotiations and discussions that preceded it. These
restrictions on disclosure do not apply to disclosures which may be required by
law or by judicial or administrative process or order. The Parties may disclose
the terms of this Agreement to BASi management or Cox’s immediate family,
attorney, or income tax services provider, provided they agree to keep same
confidential and not make any disclosures in any manner that is inconsistent
with the terms of this Agreement.

 

9.Consultation with Attorney. Cox agrees that he has read this Agreement and the
releases contained herein, that he understands all of the terms herein, that he
has not been coerced, threatened or intimidated into signing this Agreement, and
that he executes this Agreement voluntarily and with full knowledge of its
meaning and consequences and that he has had sufficient opportunity to consult
with his attorney regarding this Agreement. Cox further acknowledges that BASi
hereby advises him that he should consult with an attorney before executing this
Agreement.

 

10.Violation of Agreement and Severability. Cox agrees that if he breaches any
obligation set forth in this Agreement, BASi shall cease all payments to him, as
described in this Agreement, and it shall also cease providing all benefits to
him, as described in this Agreement. Cox further agrees that if he violates this
Agreement by suing or bringing any action against BASi for any of the claims
released in paragraph 4 of this Agreement, or in the event BASi is successful in
any action against Cox to enforce his obligations under this Agreement, Cox will
pay all costs and expenses incurred by BASi in bringing said action, including
but not limited to, reasonable attorneys’ fees and costs. In addition, if Cox
violates this Agreement by suing or bringing any action against BASi for any of
the claims released in paragraph 4 of this Agreement, or in the event BASi is
successful in any action against Cox to enforce his obligations under this
Agreement, BASi shall be entitled to whatever relief a court deems appropriate,
and in addition thereto, Cox will be obligated to promptly reimburse BASi all
amounts paid to him and on his behalf by BASi under this Agreement, plus
interest at 10% per annum, and BASi shall be entitled to collect same through
legal process or otherwise, from him. Cox also understands and agrees that in
the event that this Agreement is ever held to be invalid or unenforceable, in
whole or in part, as to any particular type of claim or charge or as to any
particular circumstances, this Agreement shall remain fully valid and
enforceable as to all other claims, charges and circumstances.

  

 

 



 Page 5

 

 

11.Employee Agreement dated November 6, 2007. Cox acknowledges his continuing
obligations under the Employee Agreement dated November 6, 2007, which is
attached hereto and incorporated herein as Exhibit A.

 

12.Acceptance of Agreement. To accept the terms of this Agreement, Cox must
deliver this Agreement, after it has been signed and dated by him, to the
undersigned in an envelope marked “Personal and Confidential.”

 

13.Cox Representations. Cox represents and warrants that in the making and
execution of this Agreement, he is not relying on any representation, statement,
or assertion of fact or opinion made by any agent, attorney, employee, or
representative of the persons, parties, or corporations being released herein,
and he hereby waives any right to rely upon all prior agreements and/or oral
representations made by any agent, attorney, employee, or representative of such
persons, parties, or corporations even though made for the purpose of inducing
him to enter into this Agreement.

 

14.Return of BASi’s Property. Cox hereby represents and warrants that he has
returned to BASi all of BASi’s property that was in his possession or control.
This includes, but is not limited to, keys, credit cards, phone cards, cellular
telephones, pagers, directories, computer hardware and software, books,
documents, memoranda, and all other records, and copies thereof.

 

15.Miscellaneous. The Parties agree that this Agreement is deemed made and
entered into in the State of Indiana and in all respects shall be interpreted,
enforced and governed under the laws of the State of Indiana, unless otherwise
preempted by federal law. Jurisdiction and venue for litigation of any dispute,
controversy, or claim arising out of or in connection with this Agreement shall
lie exclusively in the federal or state courts in Tippecanoe County, Indiana,
and the Parties hereby consent to service of process from said courts. This
Agreement shall inure to the benefit of and may be enforced by, and shall be
binding on The Parties and their heirs, executors, administrators, personal
representatives, assigns, and successors in interest. The language of all parts
of this Agreement shall be in all cases construed as a whole, according to its
fair meaning, and not strictly for or against the drafter.



 

16.Time to Consider this Agreement. Cox understands that he has until Twenty-one
(21) days from the date of delivery of this Agreement to consider the terms of
this Agreement. Cox understands that he may sign this Agreement at any time
during the twenty-one day period. Cox understands that he may revoke this
Agreement if he so chooses until seven (7) days after the date of execution.

 



 

 



 Page 6

  

 

Cox further understands that this Agreement will not become effective or
enforceable and that BASi’s obligations in paragraph 5 of this Agreement to make
payments and provide benefits will not become effective or enforceable until
seven (7) days from the date of Cox’s execution of this Agreement.



 

 

 

Sincerely,

 

BASi

 

 

 

By Lina Reeves-Kerner

Senior Vice President Human Resources

 

 

 

 

 

 

 

My signature below represents my unconditional acceptance of all terms and
conditions contained in this Agreement.

 

 

 

 

________________________________________________________________________________________________
 Michael R. Cox Date



 

 

 



 

